2016 WI 14

                  SUPREME COURT         OF   WISCONSIN
CASE NO.:              2013AP613 & 2013AP687
COMPLETE TITLE:        Wisconsin Pharmacal Company, LLC,
                                 Plaintiff,
                            v.
                       Nebraska Cultures of California, Inc. and
                       Evanston Insurance Company,
                                 Defendants,
                       Jeneil Biotech, Inc.,
                                 Defendant-Appellant,
                       The Netherlands Insurance Company,
                                 Defendant-Respondent-Petitioner.
                       ------------------------------------------------
                       Wisconsin Pharmacal Company, LLC,
                                 Plaintiff,
                            v.
                       Nebraska Cultures of California, Inc.,
                                 Defendant-Appellant,
                       Jeneil Biotech, Inc. and The Netherlands
                       Insurance Company,
                                 Defendants,
                       Evanston Insurance Company,
                                 Defendant-Respondent-Petitioner.

                         REVIEW OF A DECISION BY THE COURT OF APPEALS
                        (Reported at 358 Wis. 2d 673, 856 N.W.2d 505)
                                   (Ct. App. 2014 Published)
                                    PDC No: 2014 WI App 111


OPINION FILED:         March 1, 2016
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:         September 22, 2015

SOURCE OF APPEAL:
   COURT:              Circuit
   COUNTY:             Ozaukee
   JUDGE:              Thomas R. Wolfgram

JUSTICES:
   CONCURRED:
   DISSENTED:          ABRAHAMSON, A.W. BRADLEY, J.J., dissent.
                       (Opinion Filed)
  NOT PARTICIPATING:   ZIELGER, R.G. BRADLEY, J.J., did not
                       participate.
ATTORNEYS:
       For the defendant-respondent-petitioners, there were joint
briefs by       Thomas R. Schrimpf          and   Hinshaw & Culbertson, LLP,
Milwaukee,           Mark    F.   Wolfe    and    Traub   Lieberman    Straus     &
Shrewsberry, Chicago.             Oral argument by Thomas Schrimpf and Mark
F. Wolfe.


       For the        defendant-appellant,        Jeneil Biotech, Inc.,        there
was   a      brief    by    Douglas   M.   Raines,   James   A.   Baxter   and   von
Briesen & Roper, S.C., Milwaukee, and oral argument by Douglas
M. Raines.


       For      the         defendant-appellant,      Nebraska      Cultures     of
California, Inc., there was a brief by Patryk Silver, Borgelt,
Powell, Peterson & Frauen, S.C., Madison, and oral argument by
Patryk Silver.


       There was an amicus curiae brief by James A. Friedman, Todd
G. Smith, and Godfrey & Kahn, S.C., Madison on behalf of the
Wisconsin Insurance Alliance.




                                            2
                                                                   2016 WI 14
                                                           NOTICE
                                             This opinion is subject to further
                                             editing and modification.   The final
                                             version will appear in the bound
                                             volume of the official reports.
No.   2013AP613 & 2013AP687
(L.C. No.   2011CV32)

STATE OF WISCONSIN                       :            IN SUPREME COURT

Wisconsin Pharmacal Company, LLC,

            Plaintiff,

      v.

Nebraska Cultures of California, Inc.,                          FILED
            Defendant-Appellant,
                                                            MAR 1, 2016
Jeneil Biotech, Inc. and The Netherlands
Insurance Company,                                            Diane M. Fremgen
                                                           Clerk of Supreme Court

            Defendants,

Evanston Insurance Company,

            Defendant-Respondent-Petitioner.


Wisconsin Pharmacal Company, LLC,

            Plaintiff,

      v.

Nebraska Cultures of California, Inc.,

            Defendant-Appellant,

Jeneil Biotech, Inc. and The Netherlands
Insurance Company,

            Defendants,

Evanston Insurance Company,
                                                                   Nos. 2013AP613 & 2013AP687




             Defendant-Respondent-Petitioner.




     REVIEW of a decision of the Court of Appeals.                            Reversed.



     ¶1      PATIENCE            DRAKE     ROGGENSACK,           C.J.      We       review        a

published decision of the court of appeals1 reversing an order of

the Ozaukee County Circuit Court2 that granted summary judgment

to The Netherlands Insurance Company (Netherlands) and Evanston

Insurance Company (Evanston).                    Our review centers on a coverage

dispute    between         the    insurers       and    their        respective       insureds,

Jeneil    Biotech,          Inc.     (Jeneil)          and      Nebraska        Cultures         of

California,     Inc.       (Nebraska        Cultures).          The     underlying       claims

against   the    insureds          arise       from    their    supplying       a     defective

ingredient      for    incorporation            into     the    plaintiff's,          Wisconsin

Pharmacal Company (Pharmacal), probiotic supplement tablets.

     ¶2      The insurers argue that the insurance policies do not

provide     coverage        for     damages          that    may      arise     out    of    the
underlying      claims       against       the       insureds.         Specifically,         the

issues    before      us    are:         (1)     whether       the    incorporation         of    a

defective    ingredient           into     the       supplement       tablets    constitutes

"property damage" caused by an "occurrence" under the policies'


     1
      Wis. Pharmacal Co. v. Neb. Cultures of Cal., Inc., 2014 WI
App 111, 358 Wis. 2d 673, 856 N.W.2d 505.
     2
       The      Honorable          Thomas       R.     Wolfgram       of   Ozaukee       County
presided.



                                                 2
                                                            Nos. 2013AP613 & 2013AP687



language; and (2) if there is "property damage" caused by an

"occurrence," whether any of the policies' exclusions apply to

negate coverage.

      ¶3     We conclude that there is no "property damage" caused

by   an    "occurrence"     because     the       incorporation      of   a   defective

ingredient     into   the     supplement      tablets       did    not    damage   other

property and did not result in loss of use of property.                               We

further conclude that, even if the incorporation of a defective

ingredient were to constitute "property damage" caused by an

"occurrence,"       certain     exclusions         in   both      policies    apply   to

negate coverage.          Accordingly, we reverse the decision of the

court of appeals.

                                 I.    BACKGROUND

      ¶4     Pharmacal      supplies          a     Daily      Probiotic       Feminine

Supplement to a major retailer.                   This supplement is in the form

of a chewable tablet and contains various ingredients, including

a probiotic bacterial species known as Lactobacillus rhamnosus

(LRA).       In    July    of   2008,    Pharmacal          contacted      Nutritional
Manufacturing Services, LLC to manufacture supplement tablets

containing LRA.       Nutritional Manufacturing agreed to procure LRA

and manufacture supplement tablets containing that ingredient.

In order to procure LRA for production of supplement tablets,

Nutritional       Manufacturing       contacted         Nebraska     Cultures,     which

agreed to supply LRA.            Nebraska Cultures then contracted with

Jeneil to supply LRA to Nebraska Cultures for subsequent sale to

Nutritional Manufacturing.            Nutritional Manufacturing thereafter


                                          3
                                                             Nos. 2013AP613 & 2013AP687



obtained      the       ingredient    from    Nebraska      Cultures      along    with     a

"Certificate of Analysis," representing the ingredient as LRA.

       ¶5     Having supposedly acquired LRA from Nebraska Cultures,

Nutritional Manufacturing manufactured supplement tablets using

the    provided          ingredient,     which       was    defective          because     it

constituted         a     different     species     of     bacteria,       Lactobacillus

acidophilus (LA), rather than LRA.                    This manufacturing process

required      blending       other    ingredients        that     were    obtained       from

other vendors, with the defective probiotic ingredient supplied

by Nebraska Cultures and Jeneil.                    Once all of the ingredients

were blended together, they were compressed into tablet form.

Once     mixed      and     compressed       into   tablet      form,      none    of     the

ingredients         could     be     separated      from    one     another.            After

manufacturing            supplement     tablets,      Nutritional          Manufacturing

supplied them to Pharmacal, which, in turn, packaged and shipped

them to the retailer.

       ¶6     In April of 2009, the retailer notified Pharmacal that

the supplement did not contain LRA but, rather, it contained LA.
Pharmacal performed independent testing on supplement tablets

and confirmed that they contained LA rather than the contracted-

for    LRA.         Upon     this     confirmation,        Pharmacal       notified      the

retailer that the supplements were mislabeled as containing LRA

when they actually contained LA.                    In May of 2009, the retailer

recalled the supplement.               After the recall, Pharmacal destroyed

the supplement tablets containing the defective ingredient.

       ¶7     Nutritional Manufacturing assigned any and all of its
causes      of   action       against    Nebraska        Cultures        and    Jeneil    to
                                              4
                                                                Nos. 2013AP613 & 2013AP687



Pharmacal.         On January 14, 2011, Pharmacal filed suit against

Nebraska Cultures and its general liability insurer, Evanston,

as     well     as      Jeneil       and     its      general      liability        insurer,

Netherlands.           Pharmacal        alleged       numerous     causes      of   action,3

including       various       tort     and    contract     claims.           Additionally,

Nebraska       Cultures        filed    a     cross     claim    against       Jeneil     for

negligence.           In October of 2011, the circuit court dismissed

with       prejudice    all     of   Pharmacal's        claims     against     Jeneil      and

Netherlands.            With     respect      to   the    claims       against      Nebraska

Cultures       and      Evanston,       the     circuit     court       dismissed         with

prejudice       all    tort     claims.        Therefore,       the    remaining      claims

include:       (1) Nebraska Cultures' cross claim against Jeneil for

negligence;4 and (2) Pharmacal's various contract-based claims

against Nebraska Cultures.                    All of these claims allege that

Jeneil       and      Nebraska       Cultures      incorrectly         supplied      LA     to

Nutritional        Manufacturing        and    Pharmacal        when   the     parties     had

contracted for LRA.

       ¶8      Subsequently,           Netherlands       and     Evanston        moved      to
bifurcate and stay the merits of the proceedings pending the

circuit       court's     determination            of    whether       their     respective


       3
       Because Nutritional Manufacturing assigned all claims to
Pharmacal, we refer to all claims as Pharmacal's claims.
       4
       At oral argument, counsel indicated that Jeneil had
elected not to move to dismiss this claim.    The merits of the
underlying claims between the various parties are not before us,
and therefore, we do not address the propriety of this remaining
cross claim for negligence.


                                               5
                                                              Nos. 2013AP613 & 2013AP687



insurance      policies       provided    coverage,      thereby        triggering      the

insurers'      duties     to   defend     and   indemnify.             Netherlands      and

Evanston moved for summary judgment, arguing that the insurance

policies did not cover any damages that may arise out of the

remaining causes of action against Jeneil and Nebraska Cultures

because there was no property damage caused by an occurrence.

    ¶9         In October of 2012 and January of 2013, the circuit

court held two hearings5 on the coverage issue and ultimately

granted the insurers' motions for summary judgment.                          The circuit

court concluded that the facts of the case did not trigger the

insurers' duties to defend.                Specifically, the circuit court

concluded       that    the    incorporation       of     a    defective       probiotic

ingredient into the tablets did not constitute property damage

caused    by    an     occurrence    because     it     harmed       only   the    product

itself, which is an integrated system.

    ¶10        The   court     of   appeals     reversed       the     circuit    court's

grant of summary judgment, concluding that the policies provided

coverage.       Wis. Pharmacal Co. v. Neb. Cultures of Cal., Inc.,
2014 WI App 111, 358 Wis. 2d 673, 856 N.W.2d 505.                           The court of

appeals    concluded         that   the   integrated          system    rule      was   not

relevant to the coverage dispute and that the incorporation of a

defective ingredient constituted property damage to the product

(the probiotic supplement tablets) caused by an occurrence under

the policies' language and that no exclusion negated coverage.

    5
       After the first hearing, the circuit court allowed the
parties to conduct discovery on the coverage issue.


                                           6
                                                                Nos. 2013AP613 & 2013AP687



Id., ¶¶20-26.       The court of appeals also held that Netherlands

breached its duty to defend6 by "reject[ing] Jeneil's initial

tender, prior to the discovery of additional facts bearing on

coverage."     Id., ¶39.

    ¶11      We granted the insurers' joint petition for review.

                                     II.     DISCUSSION

                               A.     Standard of Review

    ¶12      Reviewing         a          grant       of     summary     judgment,      we

independently apply the same methodology as the circuit court

and the court of appeals while benefitting from their analyses.

Preisler v. Gen. Cas. Ins. Co., 2014 WI 135, ¶16, 360 Wis. 2d

129, 857 N.W.2d 136.                "The standards set forth in Wis. Stat.

§ 802.08    are    our    guides."           Id.       Summary     judgment   "shall    be

rendered      if     the            pleadings,         depositions,       answers       to

interrogatories,         and    admissions            on   file,   together    with    the

affidavits, if any, show that there is no genuine issue as to

any material fact and that the moving party is entitled to a

judgment as a matter of law."                 Wis. Stat. § 802.08(2) (2013-14).
    ¶13      While the parties do not dispute the facts giving rise

to the underlying causes of action, our review requires us to

interpret the insurance policies.                          "The interpretation of an

insurance     [policy]         is     a     question       of   law    that   we   review




    6
       At oral argument, counsel indicated that Netherlands
refused to provide Jeneil with any defense, while Evanston had
provided Nebraska Cultures with an initial defense.


                                                  7
                                                       Nos. 2013AP613 & 2013AP687



independently."     Siebert v. Wis. Am. Mut. Ins. Co., 2011 WI 35,

¶28, 333 Wis. 2d 546, 797 N.W.2d 484.

                              B.    Choice of Law

       ¶14   Initially,     we     note   that    there     are   two   insurance

policies at issue in this case.                Jeneil's coverage is governed

by the Netherlands policy, while Nebraska Cultures' coverage is

governed by the Evanston policy.                 The parties agree that the

Netherlands policy should be interpreted according to Wisconsin

law, while the Evanston policy should be interpreted according

to California law.        We agree as well.

       ¶15   When parties do not specifically provide a choice of

law provision in the policy, we have "adopted the 'grouping-of-

contacts' approach for resolving conflicts questions raised as

to a disputed contract."            Utica Mut. Ins. Co. v. Klein & Son,

Inc., 157 Wis. 2d 552, 556, 460 N.W.2d 763 (Ct. App. 1990).

This approach provides that insurance coverage is "determined by

the law of the [jurisdiction] with which the contract has its

most significant relationship."               State Farm Mut. Auto. Ins. Co.
v. Gillette, 2002 WI 31, ¶26, 251 Wis. 2d 561, 641 N.W.2d 662

(alteration in original) (internal quotation marks and citation

omitted).

       ¶16   We conclude, as agreed by the parties, that Wisconsin

has the most significant relationship to the Netherlands policy.

Accordingly, we interpret the Netherlands policy in accordance

with   Wisconsin   law.      We     further     conclude,    as   agreed   by   the

parties, that California has the most significant relationship


                                          8
                                                             Nos. 2013AP613 & 2013AP687



to the Evanston policy.              Accordingly, we interpret the Evanston

policy in accordance with California law.

                                C.    Duty to Defend

      ¶17    As another initial matter, we address the court of

appeals' conclusion that Netherlands breached its duty to defend

by "reject[ing] Jeneil's initial tender, prior to the discovery

of additional facts bearing on coverage."                         Wis. Pharmacal, 358

Wis. 2d 673, ¶39.           At oral argument, Jeneil contended that a

remand      is     necessary         to     determine       the      consequences        of

Netherlands' breach of the duty to defend.

      ¶18    Contrary      to   the        court    of    appeals'       holding,     "[a]n

insurer     does    not    breach     its     contractual         duty    to   defend   by

denying coverage where the issue of coverage is fairly debatable

as   long   as     the    insurer     provides       coverage      and     defense    once

coverage is established."                 Elliott v. Donahue, 169 Wis. 2d 310,

317, 485 N.W.2d 403 (1992).                 An insurer may avoid breaching the

duty to defend by requesting "a bifurcated trial on the issues

of   coverage       and    liability[]            [and]   mov[ing]        to   stay     any
proceedings        on    liability        until     the    issue     of    coverage      is

resolved."         Id. at 318.            However, "[a]n insurer may need to

provide a defense to its insured when the separate trial on

coverage does not precede the trial on liability and damages."

Mowry v. Badger State Mut. Cas. Co., 129 Wis. 2d 496, 528, 385

N.W.2d 171 (1986) (emphasis added); Elliott, 169 Wis. 2d at 318.

      ¶19    In this case, Netherlands and Evanston jointly moved

to bifurcate and stay the proceedings pending a determination of
coverage.        Although Evanston provided an initial defense, the
                                              9
                                                           Nos. 2013AP613 & 2013AP687



circuit court ultimately concluded that the insurers' duties to

defend were not triggered because their respective policies did

not provide coverage.              As this coverage determination by the

circuit court properly came prior to any proceedings regarding

the merits of the underlying claims, Netherlands did not breach

its duty to defend.             We now turn to the discussion of whether

there is coverage under the policies.

                     D.     Coverage, General Principles

      ¶20    We interpret insurance policies from the perspective

of a reasonable insured.               Acuity v. Bagadia, 2008 WI 62, ¶13,

310   Wis. 2d    197,     750    N.W.2d      817.   When     the    language   of    an

insurance     contract      is     unambiguous,     we     apply    its    plain    and

ordinary meaning.         Preisler, 360 Wis. 2d 129, ¶18.

      ¶21    However, if terms of an insurance contract are "fairly

susceptible     to   more    than      one    reasonable    interpretation,"        the

policy is ambiguous.              Id., ¶19 (quoting          Hirschhorn v. Auto-

Owners Ins. Co., 2012 WI 20, ¶23, 338 Wis. 2d 761, 809 N.W.2d

529).       "Policy language is not ambiguous merely because more
than one dictionary definition exists or the parties disagree

about its meaning."              Id.     Similarly, policy language is not

ambiguous      merely      because       courts     have     come     to   differing

interpretations.        Peace v. Nw. Nat'l Ins. Co., 228 Wis. 2d 106,

¶60, 596 N.W.2d 429 (1999).                  If the policy is ambiguous, the

court's      construction        is     constrained        and     ambiguities      are

construed       against      the       insurer,     in     favor     of    coverage.

Hirschhorn, 338 Wis. 2d 761, ¶23.


                                             10
                                                            Nos. 2013AP613 & 2013AP687



      ¶22    Bearing the foregoing in mind, we determine whether

the policies provide coverage for incorporation of a defective

ingredient     into     supplement        tablets.            Our    procedure     for

determining whether coverage exists under an insurance policy

follows     three   steps.       First,    "we      examine    the   facts    of   the

insured's claim to decide whether the policy makes an initial

grant of coverage."          Preisler, 360 Wis. 2d 129, ¶22.                  If the

policy terms clearly do not cover the claim, generally, our

analysis ends.        Id.     However, "if the claim . . . triggers a

potential grant of coverage, we secondly examine whether any of

the policy's exclusions preclude coverage for that claim."                         Id.

And   third,   "if    an    exclusion     precludes         coverage,    we   analyze

exceptions to the exclusion to determine whether any exception

reinstates coverage."         Id.

                       E.    Initial Grant of Coverage

                            1.   Netherlands policy

      ¶23    Netherlands' commercial general liability (CGL) policy

provides coverage for Jeneil's losses that "the insured becomes
legally obligated to pay as damages because of 'bodily injury'7

or 'property damage' . . . caused by an 'occurrence.'"                             The

policy    defines     property      damage     as    "(a)     Physical   injury     to

tangible property, including all resulting loss of use of that

property. . . .; or (b) Loss of use of tangible property that is



      7
       As the parties agree that no "bodily injury" has occurred,
we do not address that policy language.


                                          11
                                                                   Nos. 2013AP613 & 2013AP687



not physically injured."                    We first discuss whether there is

property damage under either definition.

                      a.    property damage (physical injury)

       ¶24     With        respect    to     the        standard     CGL       definition       of

property damage, we previously have concluded that,

       The risk intended to be insured [in a CGL policy] is
       the possibility that the goods, products or work of
       the insured, once relinquished or completed, will
       cause bodily injury or damage to property other than
       to the product or completed work itself, and for which
       the insured may be found liable.
Wis. Label Corp. v. Northbrook Prop. & Cas. Ins. Co., 2000 WI

26,     ¶27,    233        Wis. 2d    314,        607    N.W.2d     276    (alteration          in

original)       (emphasis           added)    (internal           quotation       marks      and

citation omitted).                Stated otherwise, the insured risk (i.e.,

physical injury to tangible property) applies to physical injury

to    tangible    property          other    than,       but    which     is    caused    by,    a

defect in the product or work the insured supplied.                                  Vogel v.

Russo,    2000    WI        85,    ¶17,     236    Wis. 2d       504,     613    N.W.2d     177)

abrogated, in part, on other grounds by Ins. Co. of N. Am. v.

Cease Elec. Inc., 2004 WI 139, ¶25 n.6, 276 Wis. 2d 361, 688

N.W.2d 462.

       ¶25     In Vogel, where the CGL policy defined property damage

using    the     same       terms    as     does        the    Netherlands'       policy,       we

carefully explained the risk to which CGL policies apply.                                       We

again said that,

       [t]he risk intended to be insured                      [in a CGL policy] is
       the possibility that the goods,                        products or work of
       the insured, once relinquished                          or completed, will
       cause bodily injury or damage to                        property other than

                                                  12
                                                         Nos. 2013AP613 & 2013AP687


       to the product or completed work itself, and for which
       the insured may be found liable.
Id. (emphasis and alteration in original) (quoting Bulen v. W.

Bend Mut. Ins. Co., 125 Wis. 2d 259, 264-65, 371 N.W.2d 392 (Ct.

App. 1985).

       ¶26       We emphasized the nature of coverage afforded by a CGL

policy:          "A CGL policy's sole purpose is to cover the risk that

the insured's goods, products, or work will cause bodily injury

or damage to property other than the product or the completed

work of the insured."             Id. at 513 (emphasis in original).               "A

CGL policy, therefore, is not a performance bond."8                     Id. (further

citations omitted).            Therefore, we must determine whether the

incorporation of LA, the defective component Jeneil provided,

into       the    supplement     tablets   constitutes        physical    injury   to

tangible property other than the LA itself.

       ¶27       To   answer   the   question     of   what    constitutes     other

property that has suffered physical injury, we analyze whether a

supplement tablet is an integrated system because if it is,

damage to the system has been defined as damage to the product
itself, not damage to other property.                  See Wausau Tile, Inc. v.

Cnty.      Concrete     Corp.,    226   Wis. 2d   235,    249,    593    N.W.2d    445



       8
       A performance bond ensures successful completion of a
contractual obligation.      As Couch on Insurance explains,
performance bonds protect the person to whom a contractual
obligation is owed from the risk of loss directly arising from
another's failure to perform according to the terms of a
contract. Steven Plitt, Daniel Maldonado & Joshua D. Rogers, 1
Couch on Insurance § 1:15 (3d ed. 2009).


                                           13
                                                       Nos. 2013AP613 & 2013AP687



(1999).     We have explained how an integrated system affects the

determination of what property is "other property" as follows:

      What constitutes harm to other property rather than
      harm to the product itself may be difficult to
      determine.   A product that nondangerously fails to
      function due to a product defect has clearly caused
      harm only to itself. A product that fails to function
      and causes harm to surrounding property has clearly
      caused harm to other property.        However, when a
      component part of a machine or a system destroys the
      rest of the machine or system, the characterization
      process becomes more difficult.    When the product or
      system is deemed to be an integrated whole, courts
      treat such damage as harm to the product itself.
Id.   at    249-50   (emphasis    in      original)    (quoting    Restatement

(Third) of Torts § 21 cmt. e (1997)).9           In short, "[d]amage by a

defective component of an integrated system to either the system

as a whole or other system components is not damage to 'other

property' . . . "      Id. at 249 (citing East River S.S. Corp. v.

Transamerica Delaval, Inc., 476 U.S. 858, 867-68 (1986)).

      ¶28   An   integrated      system     analysis     is   necessary     when

evaluating coverage under a CGL policy because we must decide

whether the product is to be treated as a unified whole or
whether a defective component can be separated out such that the

claimed damage constitutes damage to property other than the

defective component itself.        Id. at 250-52.

      ¶29   For example, in Wausau Tile, the manufacturer sold and

distributed concrete paving blocks, which were "made of cement,


      9
       We note there is no allegation that tablets containing LA
were dangerous.


                                       14
                                                                Nos. 2013AP613 & 2013AP687



aggregate,         water,     and      other     materials,         for    use    mainly        in

exterior walkways."               Id. at 241.           The manufacturer contracted

with   another       company        to    supply      the    cement       and    yet    another

company      to    supply     the       aggregate      for    incorporation            into   the

paving blocks.             Id.         After incorporation, the paving                   blocks

"suffered         excessive      expansion,          deflecting,      curling,         cracking

and/or buckling."                Id.     at 242 (internal quotation marks and

citation      omitted).           These       problems       with    the    paving       blocks

resulted from defects in both cement and aggregate.                              Id.

       ¶30    We employed an integrated system analysis to determine

whether      paving       blocks       were    integrated       systems         comprised       of

cement, aggregate, and other components because if they were,

damage by a defective component of an integrated system to other

system components is not property damage to other property.                                    Id.

at   251-52.         We     concluded         that    because       all    components         were

combined to form paving blocks and the components could not be

separated from the finished product, all components were part of

an integrated system.                  Id. at 251.          As such, we rejected the
manufacturer's            "contention            that        the      [paving           blocks]




                                                15
                                                           Nos. 2013AP613 & 2013AP687



constitute[d] property other than the defective cement" itself.10

Id. at 251-52.

      ¶31       While in Wausau Tile we employed the economic loss

doctrine to preclude tort claims for breaches of contract and/or

warranty, id. at 246, more importantly, we explained that it is

through an integrated system analysis that we determine what

constitutes "other property."                Id. at 250-51.      Deciding whether

the   complained        of     injury   is   to    other   property   is   important

because it is only damage to other property that is covered

under a CGL policy.              Vogel, 236 Wis. 2d 504, ¶17; Wis. Label,

233 Wis. 2d 314, ¶27.

      ¶32       The    court    of   appeals      correctly   discerned    that   the

economic loss doctrine does not control a coverage dispute and,

therefore is not at issue here.                   However, the court of appeals

overlooked significant portions of our decision in Wausau Tile,

where      we   also    discussed       whether    there   was   insurance    policy

coverage for the claimed damage.                   Wausau Tile, 226 Wis. 2d at

266-69.         Simply stated, the court of appeals did not perceive
the importance of an integrated system analysis when deciding

      10
       The Supreme Court also has discussed integrated systems.
In East River S.S. Corp. v. Transamerica Delaval, Inc., 476 U.S.
858 (1986), the Court considered whether there was damage to
other property where defective component parts were incorporated
into a turbine. As a result of the defective parts, the turbine
failed and was damaged.    Id. at 867-68.   Although recognizing
that the integrated system had been negligently manufactured,
the Court held that the turbine must be regarded as a single
unit. Id. at 867. Therefore, any resulting damage to it or its
component parts constituted only damage to the property itself.
Id.


                                             16
                                                                    Nos. 2013AP613 & 2013AP687



whether claimed damage arose from physical injury to tangible

property other than to the LA.                   See Wis. Pharmacal, 358 Wis. 2d

673, ¶19.        Instead, the court of appeals applied law from other

jurisdictions       to     reason    that        a    product        may       be       "physically

injured     by     the     incorporation             of    a   defective,               faulty,     or

inadequate part."           Id., ¶20.           Thereafter, the court of appeals

incorrectly        concluded        that        incorporation             of        a     defective

ingredient into the supplement tablets caused property damage by

physically injuring other ingredients in the tablets.                                    Id.

      ¶33   The     policy       language        at        issue     in       Wausau       Tile     is

substantively identical to Netherlands' policy language.                                       Wausau

Tile, 226 Wis. 2d at 267 n.18.                        There, we concluded that the

manufacturer's claims did not allege property damage because, as

set     forth     above,    damage       by      a        defective       component            of   an

integrated       system    to    either     the       system       as     a   whole       or    other

system components is not separable as damage to other property

for which coverage is provided by a CGL policy.                                See id. at 250-

52, 267-68.
      ¶34   Similarly, applying an integrated system analysis to

the     instant    case,     we     conclude          that     combining            a     defective

ingredient with other ingredients and incorporating them into

supplement       tablets,       formed     an    integrated             system.           Pharmacal

could not separate out the LA from the other ingredients or the

other    ingredients        from    each      other.           No       damage      resulted        to

property other than ingredients of the integrated system and the

completed product, the tablets.                    Stated otherwise, upon blending


                                              17
                                                             Nos. 2013AP613 & 2013AP687



LA,     rather     than     LRA,     with    other       ingredients,          all     of     the

ingredients were integrated into one product, the tablets.

      ¶35    Therefore,        similar       to    the    effect       of     cement        being

incorporated with other components into the paving blocks in

Wausau Tile, the effect of LA being incorporated with the other

ingredients into tablets cannot be said to constitute damage to

other property.           Accordingly, we conclude that the complained of

injury was sustained by the integrated system itself, i.e. the

tablets, such that no other property was injured.

      ¶36    Furthermore, there was no physical injury to tangible

property     caused       by   LA.          To    constitute      "physical          injury,"

property other than LA must have been physically altered by the

LA.     Vogel, 236 Wis. 2d 504, ¶17; Wis. Label, 233 Wis. 2d 314,

¶31; Travelers Ins. Co. v. Eljer Mfg., Inc., 757 N.E.2d 481, 496

(Ill.     2001).          Additionally,          there   must     be     an     element        of

causation.       Wis. Label, 233 Wis. 2d 314, ¶32; Smith v. Katz, 226

Wis. 2d 798, 822, 595 N.W.2d 345 (1999).

      ¶37    Pharmacal argues that there was physical injury due to
blending other ingredients with LA into tablets.                            However, there

was     no   factual       foundation       presented      from        which     one        could

conclude that creating tablets using LA physically altered other

ingredients in a way that would not have occurred if LRA had

been used in the same tableting process.                        Stated otherwise, any

changes to other ingredients were not a result of the defective

ingredient; rather, any changes were a result of the tableting

process that would have occurred regardless of which probiotic
ingredient was supplied.              Yet, property damage under the first
                                             18
                                                                  Nos. 2013AP613 & 2013AP687



definition in the Netherlands policy requires physical injury to

tangible property that is caused by the insured.                                Accordingly,

we   conclude       that       there    was    no    "physical      injury       to   tangible

property.

       ¶38    Finally, Jeneil asserts that the cartons, shippers,

inserts, tooling and dies associated with the supplement tablets

suffered physical injury, thereby constituting property damage

to tangible property.                  However, the materials associated with

shipping the supplement tablets did not undergo any physical

alterations due to LA.                 The presence of the defective ingredient

in the tablets did not cause any alterations to these materials

that   would        not    have    otherwise         occurred.        For       example,      the

defective ingredient did not cause the tablets to explode or

corrode through the shipping materials such that they underwent

some physical alteration that would not have occurred if the

tablets had contained the contracted-for LRA.                                 Therefore, we

conclude      that        there   is     no    physical     injury       to     the   cartons,

shippers,      inserts,         tooling       and    dies   caused    by      the     defective
ingredient.

       ¶39    We     next       consider       whether      the    incorporation         of     a

defective ingredient constitutes property damage due to "loss of

use of tangible property that is not physically injured" under

the Netherlands policy.

                          b.    property damage (loss of use)

       ¶40    As     set       forth    above,       Pharmacal's      underlying         claims

allege       that    Jeneil       incorrectly         supplied      LA     to    Nutritional
Manufacturing and Pharmacal when the parties agreed upon, and
                                                19
                                                                  Nos. 2013AP613 & 2013AP687



paid for, LRA.              According to Jeneil, the incorporation of a

defective      ingredient          rendered      the   other       ingredients     and    the

supplement        tablets       totally         useless      to      Pharmacal,        thereby

constituting property damage due to "loss of use of tangible

property that is not physically injured."

       ¶41     However, we previously have stated that "[d]iminution

in value——even to the point of worthlessness——is not the same as

'loss of use' under the insurance policy, which by its plain

language contemplates some sort of loss of use in fact, not a

reduction in value."            Vogel, 236 Wis. 2d 504, ¶26.

       ¶42     In Vogel, the plaintiffs hired a contractor to build

their    home.         Id.,    ¶3.        The    contractor,         in   turn,    hired     a

subcontractor to perform the foundational work, concrete work

and brick work.          Id.       Upon completion of the home, a number of

deficiencies in the workmanship were discovered.                                Id., ¶¶4-7.

Among     other       things,       the   plaintiffs         could        not    use    their

fireplaces, the brickwork was incomplete, and the walls were

shoddily constructed.                Id., ¶¶6-7.          After trial, the circuit
court found that the home was "essentially a 'tear-down'" and

that the entire home was worthless as constructed.                               Id., ¶¶12-

13.     The plaintiffs were awarded various damages, including cost

of    repair    and    replacement        damages      for     the    defective        masonry

work.     Id., ¶12.           The subcontractor sought coverage under its

CGL policy.           See    id.      We held that, although the home was

essentially worthless in value due to the defective workmanship

and needed to be reconstructed, such damages for diminution in
value did not constitute "property damage" caused by "loss of
                                                20
                                                              Nos. 2013AP613 & 2013AP687



use."    Id., ¶26.        The homeowners lost the entire value of their

home; they did not simply lose its use for some period of time.

Id.

       ¶43    Here, Jeneil similarly failed to perform in the manner

in    which   it    had    contractually        agreed       to     perform.       Jeneil

erroneously        supplied     LA,    which     was     incorporated           into   the

supplement tablets.            Once Pharmacal and the retailer realized

that the tablets contained LA rather than LRA, the tablets were

recalled.       The    recalled       tablets    were        worthless    due     to   the

inclusion of LA rather than LRA and were subsequently discarded.

As with the homeowners in Vogel who lost the entire value of

their   home,      Pharmacal    did    not   lose      the    use    of   the    tablets;

rather, it permanently lost the entire value of the tablets.

       ¶44    Furthermore, although Wisconsin appellate courts have

held that property damage caused by loss of use may occur with

temporary loss, they never have concluded that loss of use may

occur when the loss of the property is permanent.

       ¶45    For example, the court of appeals held that there was
loss of use when a farmer temporarily could not use his field

for an entire growing season.             W. Cas. & Sur. Co. v. Budrus, 112

Wis. 2d 348, 352, 332 N.W.2d 837 (Ct. App. 1983).                           In Budrus,

the farmer purchased 400 pounds of seed labeled "Birdsfoot,"

which is feed for cows.               Id. at 350.        However, after planting

the seed on his 40-acre field, he discovered that the seed had

been mislabeled and that it was actually "Rape" seed, which is

feed for pigs and was useless to him.                   Id.       The farmer sued the
seed supplier for damages resulting from crop loss and loss of
                                          21
                                                                  Nos. 2013AP613 & 2013AP687



production, as it was too late into the season to replant.                                     Id.;

Wis. Label, 233 Wis. 2d 314, ¶54.                      The supplier sought coverage

under his insurance policy, and the court of appeals concluded

that   there       was    property       damage     due    to     loss      of    use     of   the

farmer's 40-acre field.                Budrus, 112 Wis. 2d at 352.

       ¶46   As     the       farmer    was    temporarily           unable       to    use    his

property until the next growing season, such damages constituted

loss of use under the insurance policy.                           See id.          However, in

contrast to Pharmacal's tablets, the farmer's property was not

rendered     permanently         worthless       such      that    he    lost       the    entire

value of the field without the possibility of restoration.

       ¶47   Similarly,         we     have    held    that     loss     of      use    includes

damages arising from the removal and repair of a manufacturer's

defective transformer.                Sola Basic Indus., Inc. v. U.S. Fid. &

Guar. Co., 90 Wis. 2d 641, 654, 280 N.W.2d 211 (1979).                                    In Sola

Basic,    the      manufacturer         used    a     transformer        to       operate      its

electric     furnace,         which,     in    turn     powered       the     manufacturer's

plant.       Id. at 647.             When a defective transformer had to be
removed      and     repaired,          the    electric         furnace          was    rendered

unusable, causing the manufacturer to sustain additional costs

in order to operate its plant.                      Id.     We concluded that these

damages,     resulting         from     the    inability        to      use      the    electric

furnace while the transformer was being repaired, constituted

loss of use under the insurance policy's language.                               Id. at 654.

       ¶48   It is also significant that the temporary inability to

use the electric furnace during repair of the transformer in
Sola   Basic       was    a    loss     of    use     of   property         other      than    the
                                               22
                                                              Nos. 2013AP613 & 2013AP687



defective product (the transformer), just as the loss of use of

the farmer's field in Budrus was a temporary inability to use

property    other    than    the        defective      product       (the    seed).        By

contrast, in the case before us, the claim for loss of use is a

permanent   loss     of    use    of     the    defective      product       itself,       the

tablets.

     ¶49    While    Jeneil       argues        that    the     incorporation         of     a

defective ingredient rendered the tablets and other ingredients

useless, thereby constituting loss of use, Pharmacal did not

actually    lose     use     of     the        tablets.          Instead,          Pharmacal

permanently lost the entire value of the tablets.                            Accordingly,

we   conclude     that     the     Netherlands         policy     does       not    provide

coverage because there is no property damage due to "loss of use

of tangible property that has not been physically injured."11

     ¶50    As we have concluded that incorporation of LA, the

defective    ingredient,         into     the    tablets      does     not     constitute

property    damage    under       either       definition       of     the     Netherlands

policy, there is no initial grant of coverage.                         However, in the
interest of completeness, we proceed to consider whether there

has been an "occurrence."

                                   c.    occurrence

     ¶51    The     policy       defines       "occurrence"       as     "an       accident,

including continuous or repeated exposure to substantially the

     11
       For these same reasons, we further conclude that the
policy does not provide coverage for the permanent loss of use
of the cartons, shippers, inserts, tooling and dies associated
with the supplement tablets.


                                           23
                                                                  Nos. 2013AP613 & 2013AP687



same general harmful conditions."                         While Jeneil intentionally

provided a probiotic ingredient, the parties do not dispute that

Jeneil's    provision         of   a    defective         ingredient      was   accidental.

However, we are not persuaded, simply because Jeneil accidently

supplied    a     defective        ingredient,            that    this     constitutes        an

"occurrence" for purposes of coverage under the policy.

      ¶52   To        the     contrary,           we     note     that,     while        faulty

workmanship       "can      give   rise      to     property      damage     caused      by   an

'occurrence,'" it does not follow that faulty workmanship itself

constitutes an occurrence.                  Glendenning's Limestone & Ready-Mix

Co. v. Reimer, 2006 WI App 161, ¶30, 295 Wis. 2d 556, 721 N.W.2d

704 (quoting Am. Fam. Mut. Ins. Co. v. Am. Girl, Inc., 2004 WI

2, ¶48, 268 Wis. 2d 16, 673 N.W.2d 65).

      ¶53   For       example,         in    American       Girl,     a     soil      engineer

negligently gave faulty advice regarding the ability of the soil

to   support      a   building.         Am.       Girl,    268    Wis. 2d    16,      ¶¶12-13.

After the building was constructed pursuant to that advice, the

soil began to settle, which caused the building to sink and
sustain damage.             Id., ¶¶13-14.              We held that soil settlement,

which lead to sinking and cracking of the building, constituted

an "occurrence" under the policy.                         Id., ¶5; see Glendenning's

Limestone, 295 Wis. 2d 556, ¶27.                       Importantly, although the soil

engineer    negligently,           or       accidentally,         rendered      the      faulty

advice, this advice was not an "occurrence."                                Am. Girl, 268

Wis. 2d     16,       ¶5.      Rather,         the       faulty     advice      caused        the

"occurrence," which, in turn, caused property damage.                              Id.


                                               24
                                                      Nos. 2013AP613 & 2013AP687



    ¶54   Similarly, where windows were defectively constructed,

that defective construction did not, in itself, constitute an

"occurrence"    simply    because      defects     arose    via   an    accident.

Glendenning's      Limestone,       295     Wis. 2d        556,   ¶28        (citing

Kalchthaler v. Keller Constr. Co., 224 Wis. 2d 387, 391, 392

n.2, 591 N.W.2d 169 (Ct. App. 1999)).               However, when defective

windows allowed rain to leak inside, thereby causing property

damage to wooden floors within the building, the leaking of the

windows constituted an "occurrence."             Id., ¶29.

    ¶55   In light of the foregoing, we conclude that, although

a breach of contract may give rise to property damage caused by

an "occurrence," a breach of contract, standing alone, does not

constitute an "occurrence."         See id., ¶39 (explaining that "[a]n

'accident'   may   be    caused   by      faulty   workmanship,        but    every

failure to adequately perform a job, even if that failure may be

characterized as negligence, is not an 'accident,' and thus not

an 'occurrence' under the policy.").

    ¶56   In the instant case, Jeneil's provision of a defective
ingredient is analogous to the soil engineer's faulty advice and

the defectively constructed windows.             An accidental provision of

a defective ingredient does not constitute an "occurrence" in

and of itself.     Therefore, we conclude that there is no property

damage caused by an "occurrence" as defined by the Netherlands

policy.   Consequently, this also precludes an initial grant of

coverage under the Netherlands policy.              We now consider whether

there is an initial grant of coverage under the Evanston policy.


                                       25
                                                           Nos. 2013AP613 & 2013AP687



                                2.    Evanston policy

       ¶57    Evanston's CGL policy similarly provides coverage for

Nebraska     Cultures'     losses      arising    out    of    "bodily        injury"   or

"property damage" caused by an "occurrence."                     The policy defines

"property     damage"      as    "physical      injury    to     or    destruction      of

tangible property including, consequential loss of use thereof;

o[r]   loss    of   use    of     tangible      property      which     has    not   been

physically injured or destroyed."

       ¶58    California        CGL    policies     have       been     described       as

follows:

            General liability policies, such as the ones in
       dispute here, are not designed to provide contractors
       and developers with coverage against claims [that]
       their work is inferior or defective.      The risk of
       replacing and repairing defective materials or poor
       workmanship has generally been considered a commercial
       risk which is not passed on to the liability insurer.
       Rather[,] liability coverage comes into play when the
       insured's defective materials or work cause injury to
       property other than the insured's own work or
       products. . . .    "This distinction is significant.
       Replacement and repair costs are to some degree within
       the control of the insured. They can be minimized by
       careful purchasing, inspection of material, quality
       control and hiring policies.      If replacement and
       repair costs were covered, the incentive to exercise
       care or to make repairs at the least possible cost
       would be lessened since the insurance company would be
       footing the bill for all scrap."
Maryland Cas. Co. v. Reeder, 221 Cal. App. 3d 961, 967 (Cal. Ct.

App. 1990) (citations omitted).

       ¶59    Bearing     these      principles   in     mind,    we    first    discuss

whether there is property damage under either policy definition.




                                           26
                                                        Nos. 2013AP613 & 2013AP687



                 a.    property damage (physical injury)

    ¶60    Under      California      law,     "property         damage    is     not

established   by      the    mere   failure    of   a   defective     product      to

perform as intended."          F & H Constr. v. ITT Hartford Ins. Co. of

the Midwest, 118 Cal. App. 4th 364, 372 (Cal. Ct. App. 2004);

Reeder, 221 Cal. App. 3d at 969.                 Simply stated, a liability

insurance policy is not a performance bond.                 F & H Constr., 118

Cal. App. 4th at 373.

    ¶61    Also, when considering whether a defective product has

caused property damage, California courts examine whether the

defective product is hazardous.               If the defective product is

hazardous, courts have found immediate property damage to other

property caused by a defective product.                 See Watts Indus., Inc.

v. Zurich Am. Ins. Co., 121 Cal. App. 4th 1029, 1044-46 (Cal.

Ct. App. 2004) (concluding that a hazardous product manufactured

with excessive lead percentages permitted lead to leach into

water flowing in contact with the product, causing damage to

other property).
    ¶62    However,         under   California      law,    when    contractually

nonconforming pile caps were welded onto steel composite piles

that had been driven into the ground to support a water pumping

facility, no property damage occurred because the nonconforming

caps did not result in physical injury to other property.                       F & H

Constr., 118 Cal. App. 4th at 373-74.                To explain further, the

parties contracted for grade A-50 caps, but grade A-36 caps were

supplied   and     subsequently       welded     onto      the    piles,   thereby
rendering the pilings inadequate to support the building.                         Id.
                                        27
                                                                    Nos. 2013AP613 & 2013AP687



The    court        determined       that,    even       though          the     contractually

nonconforming         caps    rendered       the   pilings          inadequate        for      their

intended purpose, there was no property damage to the piles or

any other property.            Id.

       ¶63    This is in contrast to a situation in which hazardous

property is connected to a building such that it damages the

building.      For example, property damage was found where asbestos

was connected and linked to a building, thereby rendering the

entire building's air supply hazardous.                         Armstrong World Indus.,

Inc. v. Aetna Cas. & Sur. Co., 45 Cal. App. 4th 1, 92-94 (Cal.

Ct.    App.    1996).        Similarly,       where      a    nut       cluster      cereal      was

contaminated         by    wood      splinters,         there       was     property           damage

because       the     splinters       rendered          the        cereal      hazardous         for

consumption.          Shade Foods, Inc. v. Innovative Prods. Sales &

Mktg., Inc., 78 Cal. App. 4th 847, 865-66 (Cal. Ct. App. 2000).

The court stated that there may be a "finding [of] property

damage    where       a    potentially       injurious         material         in    a   product

causes loss to other products."                    Id.       However, "property damage
is not established by the mere failure of a defective product to

perform as intended."             F & H Constr., 118 Cal. App. 4th at 372.

       ¶64    In     the     instant    case,       a     defective            ingredient        was

incorporated into the supplement tablets.                               Unlike the obvious

hazardousness         of     asbestos    connected            to    a     building        or    wood

splinters in cereal, there is no evidence suggesting that the

defective probiotic ingredient, LA, is hazardous.                                    The tablets

were simply labeled as containing one probiotic ingredient when
they     actually         contained     another.              Therefore,         due      to     the
                                              28
                                                        Nos. 2013AP613 & 2013AP687



incorporation of a defective ingredient, the tablets were not

the product for which the parties had contracted.

       ¶65   Although a defective ingredient rendered the tablets

inadequate for their contracted purpose, the mere presence of a

defective        ingredient    did     not      render         them     hazardous.

Accordingly, we conclude that there is no property damage under

this policy definition.12            We next consider whether there is

property damage due to "loss of use of tangible property that

has not been physically injured" under the Evanston policy.

                    b.    property damage (loss of use)

       ¶66   Under California law, loss of use damages refer to the

rental value of temporary replacement property, rather than the

value of replacing the property itself.                 Advanced Network, Inc.

v. Peerless Ins. Co., 190 Cal. App. 4th 1054, 1062-63 (Cal. Ct.

App.    2010).     Such   damages    for    loss   of    use   of     property   are

distinct from loss of property.             Id. at 1062.       California courts

utilize the following example to illustrate this distinction:

       [A]ssume that an automobile is stolen from its owner.
       The value of the "loss of use" of the car is the
       rental value of a substitute vehicle; the value of the
       "loss" of the car is its replacement cost. . . . The
       measure of damages for the loss of use of personal
       property may be determined with reference to the
       rental value of similar property which the plaintiff
       can hire for use during the period when he is deprived
       of the use of his own property.

       12
       For these same reasons, we further conclude that the
incorporation of a defective ingredient does not constitute
physical injury to the cartons, shippers, inserts, tooling and
dies associated with the supplement tablets.


                                       29
                                                           Nos. 2013AP613 & 2013AP687



Collin v. Am. Empire Ins. Co., 21 Cal. App. 4th 787, 818 (Cal.

Ct. App. 1994) (internal quotation marks and citation omitted).

Moreover, while Pharmacal may not be able to use its property

because      it    is   permanently        unusable,      such        damages    do     not

constitute loss of use damages but, rather, "the value of the

property itself.         Had [the insurer] wished to insure 'loss of

property,' its policy would have so provided."                         Id. at 818-19.

Therefore, where damages are unrelated to the rental value of

temporary replacement property, such damages do not constitute

loss of use under California law.                 See F & H Constr., 118 Cal.

App. 4th at 377.

       ¶67   As set forth, in full, above, the incorporation of a

defective ingredient rendered the tablets worthless for their

contracted purpose, and they were discarded due to their lack of

value.       Therefore, Pharmacal's underlying claims are not for

loss    of   use     damages     because     they      relate     to    the     permanent

uselessness of the tablets and not to the value of temporary

replacement        property.13        Accordingly,        we     conclude       that    the
Evanston policy does not provide coverage because there is no

property damage due to "loss of use of tangible property that

has not been physically injured."

       ¶68   As    we   have     concluded      that    the     incorporation          of   a

defective     ingredient       into    the      tablets        does    not    constitute

       13
       For these same reasons, we further conclude that the
policy does not provide coverage for the permanent loss of use
of the cartons, shippers, inserts, tooling and dies associated
with the supplement tablets.


                                           30
                                                               Nos. 2013AP613 & 2013AP687



property damage under either definition in the Evanston policy,

there is no initial grant of coverage.                    However, in the interest

of completeness, we proceed to consider whether there has been

an "occurrence."

                                    c.    occurrence

       ¶69    The    Evanston       policy         defines     "occurrence"      as    "an

accident,        including        continuous         or      repeated    exposure       to

substantially the same general harmful conditions."                         California

courts interpret "[t]he plain meaning of the word 'accident'

[a]s an event occurring unexpectedly or by chance."                              Ray v.

Valley Forge Ins. Co., 77 Cal. App. 4th 1039, 1045-46 (Cal. Ct.

App. 1999).

       ¶70    Under California law, "[a]n accident . . . is never

present when the insured performs a deliberate act. . . .[W]here

the    insured      intended      all    of   the    acts     that   resulted    in    the

victim's injury, the event may not be deemed an accident merely

because the insured did not intend to cause injury."                             Id. at

1046    (alterations         in     original)        (internal       quotation        marks
omitted) (quoting Merced Mut. Ins. Co. v. Mendez, 213 Cal. App.

3d 41, 50 (Cal. App. Ct. 1989)).

       ¶71    For example, in Ray, the California Court of Appeals

held that there was no "occurrence" where a roofing consultant

negligently gave faulty advice on the suitability of roofing

materials for a building.                Id. at 1043.           The unsuitability of

the roofing materials caused the building to be excessively hot,

rendering it uninhabitable for certain portions of the year.
Id.    at    1044-45.     The       consultant        sought     coverage    under     his
                                              31
                                                                Nos. 2013AP613 & 2013AP687



insurance policy for what the court characterized as breach of

contract       claims,    alleging       that     the     consultant      "rendered       bad

advice" in recommending the roofing materials.                       Id. at 1045.

       ¶72     The     court   held      that      the     faulty     advice       did    not

constitute an accident because the consultant deliberately gave

the advice and intended the plaintiffs to utilize the roofing

materials that he had suggested.                   Id. at 1046.           Therefore, the

faulty    advice       could   not    be    considered          an   "occurrence"        even

though it was occasioned by the consultant's negligence.                            Id.

       ¶73     In the instant case, Jeneil's provision of a defective

ingredient       may    have   been      occasioned        by   negligence;        however,

Jeneil        deliberately     supplied           the     ingredient        to     Nebraska

Cultures, which, in turn, supplied the ingredient to Nutritional

Manufacturing.          Moreover, Jeneil intended the ingredient to be

incorporated into the tablets.                    Given the deliberate nature of

these actions, the provision of a defective ingredient cannot be

said     to    constitute      an     "occurrence"          under     California         law.

Consequently, this also precludes an initial grant of coverage
under the Evanston policy.

                                    F.     Exclusions

       ¶74     Finally,     although       we     have     concluded        that    neither

policy provides an initial grant of coverage to the respective

insureds, in the interest of completeness, we address whether,

if     there    were     property     damage       caused       by   an     "occurrence,"

exclusions apply and negate coverage.

       ¶75     Exclusions      in     insurance          policies     are    written       to
exclude described risks.              Because they may limit coverage that
                                             32
                                                        Nos. 2013AP613 & 2013AP687



is otherwise available, if they are ambiguous, exclusions are

construed narrowly against the drafter of the policy.                   Frost v.

Whitbeck, 2002 WI 129, ¶19, 257 Wis. 2d 80, 654 N.W.2d 225.                    If

the policy language is not ambiguous, we apply the plain meaning

of the words employed.         Id., ¶17.

       ¶76    The court of appeals determined that damages stemming

from the recall of the supplement tablets were excluded under

both    policies'    recall,     or    "sistership,"      exclusions.        Wis.

Pharmacal, 358 Wis. 2d 673, ¶32.             The court of appeals went on

to conclude that damages unassociated with the recall expenses

were    not    excluded   under       any    of   the    policies'     remaining

exclusions.      Id., ¶¶34-35; see Armstrong World, 45 Cal. App. 4th

at 113 (explaining that sistership exclusions negate coverage

for costs associated with preventative action of the recall, but

do not "operate to exclude coverage for actual damage caused by

the very product" that is the cause for the recall).

       ¶77    However, as set forth below, we conclude that, even if

the policies were to provide an initial grant of coverage, the
plain meaning of both polices' "impaired property" exclusions

operate to negate coverage.           Therefore, we need not address the

sistership exclusions.

                          1.    Netherlands policy

       ¶78    The Netherlands policy excludes coverage for:

            "Property damage" to "impaired property" or
       property that has not been physically injured, arising
       out of:     (1) A defect, deficiency, inadequacy or
       dangerous condition in "your product" or "your work";
       or (2) A delay or failure by [the insured] or anyone


                                        33
                                                                     Nos. 2013AP613 & 2013AP687


       acting on [the insured's] behalf to perform a contract
       or agreement in accordance with its terms.

            This exclusion does not apply to the loss of use
       of other property arising out of sudden and accidental
       physical injury to "your product" or "your work" after
       it has been put to its intended use.
       ¶79        This     exclusion       operates       to    negate         coverage      where

property          damage    results        from    "the   failure        of     the     insured's

products to meet the level of performance which the insured

warranted or represented."                  Am. Motorists Ins. Co. v. Trane Co.,

544    F.    Supp.        669,    688   (W.D.      Wis.   1982).          It    also     excludes

coverage when the insured fails to perform a contract according

to its terms.              Moreover, the only exception to this exclusion

occurs when the damage to other property arises from "sudden and

accidental physical injury" to the insured's product.                                 Id.

       ¶80        Here,    there     was    no     sudden      and     accidental       physical

injury       to    the     LA,     other    ingredients         or     supplement        tablets.

Nutritional Manufacturing deliberately manufactured the tablets

with        the     ingredients         supplied       and      Pharmacal         deliberately

destroyed         them.          Therefore,       there   can    be     no     loss     of   other

property resulting from sudden and accidental physical injury to

the    insured's           product.14         Furthermore,           because      the     tablets

constituted an integrated system, as we have explained above,

there was no damage to other property on that basis as well.

       14
       Alternatively,    the    Netherlands    policy  excludes
"[p]roperty damage" to the insured's product "arising out of it
or any part of it." Therefore, even if we were to conclude that
there were sudden and accidental physical injury to a defective
ingredient, the other ingredients, or the tablets, such damages
would be excluded as arising out of Jeneil's product.


                                                  34
                                                                  Nos. 2013AP613 & 2013AP687



Accordingly,       the    exception          to    the       exclusion     is    inapplicable.

Therefore, we need determine only whether the exclusion itself

applies.

      ¶81    We conclude that it does.                          Jeneil argues that the

incorporation of a defective ingredient constitutes loss of use

because     the    tablets       and    other          ingredients      were     worthless     as

labeled     and    could       not     be    sold.           However,      we    have   already

concluded     that       no    loss     of    use       of    other   property        occurred.

Stated otherwise, any loss of use was due to the incorporation

of    Jeneil's      defective          probiotic.              The    Netherlands          policy

specifically excludes damages caused by such a loss.

      ¶82    Furthermore, as repeatedly alleged by Pharmacal, the

provision     of    a    defective          ingredient         constitutes        a   breach   of

contract.         We agree.          The parties contracted for the sale of

LRA, but LA was supplied.                   This failure of Jeneil to perform a

contract in accordance with its terms is likewise excluded from

the    Netherlands            policy.             Accordingly,        we        conclude    that

Netherlands' "impaired property" exclusion operates to negate an
initial grant of coverage, if there were such a grant.

                                 2.     Evanston policy

      ¶83    The Evanston policy similarly excludes coverage for:

      [A]ny Claim based upon or arising out of loss of use
      of tangible property which has not been physically
      injured or destroyed resulting from:  (i) a delay in
      or lack of performance by or on behalf of the Named
      Insured of any contract or agreement; or (ii) a
      defect, deficiency, inadequacy or dangerous condition
      in the products, goods or operations of the Named
      Insured;


                                                  35
                                                  Nos. 2013AP613 & 2013AP687


      provided, however, this exclusion does not apply to
      loss of use of other tangible property resulting from
      the sudden and accidental physical injury to or
      destruction of the Named Insured's Products . . .
      after such products . . . have been put to use by any
      person or organization other than an Insured[.]15
      ¶84   Under    California     law,   this    exclusion     precludes

coverage for loss of use damages "arising out of [the insured's]

negligent failure to perform its contractual obligations" or its

defective product or work.        Reg'l Steel Corp. v. Liberty Surplus

Ins. Corp., 226 Cal. App. 4th 1377, 1394 (Cal. Ct. App. 2014).

Pharmacal alleges that Nebraska Cultures breached its contract

by   supplying   a   defective    ingredient,   which   was   subsequently

incorporated     into   the   supplement   tablets.      Therefore,     any

resulting loss of use damages arise out of Nebraska Cultures'

failure to properly perform its contractual obligations when it

provided LA, a defective component of the supplement tablets.

Such damages are specifically excluded by the Evanston policy.

Accordingly, we conclude that, even if there were an initial



      15
       For similar reasons as those set forth with respect to
the Netherlands policy, the exception to the exclusion is
inapplicable. The Evanston policy also excludes coverage for:

      [A]ny Claim based upon or arising out of Property
      Damage to the Named Insured's Products arising out of
      it or any part of it, or for the cost of inspecting,
      repairing or replacing any defective or allegedly
      defective product or part thereof or for loss of use
      of any defective or allegedly defective product[.]

Therefore, even if we were to conclude that there were physical
injury to a defective ingredient, the other ingredients, or the
tablets, such damages would be excluded.


                                     36
                                                          Nos. 2013AP613 & 2013AP687



grant      of    coverage,     Evanston's      impaired     property      exclusion

operates to negate such coverage.

                                III.     CONCLUSION

      ¶85       In light of the foregoing, we conclude that there is

no   "property      damage"     caused    by   an   "occurrence"        because    the

incorporation       of   a   defective    ingredient       into   the    supplement

tablets did not damage other property and did not result in loss

of use of property.             We further conclude that, even if the

incorporation       of   a    defective    ingredient      were    to    constitute

"property damage" caused by an "occurrence," certain exclusions

in both policies apply to negate coverage.                        Accordingly, we

reverse the decision of the court of appeals.

      By    the    Court.—The    decision      of   the   court    of    appeals    is

reversed and remanded for further proceedings consistent with

this opinion.

      ¶86       ANNETTE KINGSLAND ZIEGLER and REBECCA G. BRADLEY, JJ.,

did not participate.




                                          37
                                                         No.    2013AP613 & 2013AP687.ssa


       ¶87     SHIRLEY S. ABRAHAMSON, J.                 (dissenting).         "Like the

ever-expanding, all-consuming alien life form portrayed in the

1958       B-movie    classic       The   Blob,    the     economic     loss    doctrine

[continues] to be a swelling globule on the legal landscape of

this state."1

       ¶88     In the instant case, the majority opinion expands the

already       swollen       flow     of   economic       loss    jurisprudence      into

heretofore unknown territory, grafting the "integrated system"

rule from the economic loss doctrine onto the analysis of two

commercial           general       liability       (CGL)        insurance      policies'

definitions of "property damage" and "occurrence."

       ¶89     "Like the Blob, the more it eats, the more it grows."2

       ¶90     The insurance policies at issue provide coverage for

losses due to "property damage" arising from an "occurrence" to

two    suppliers       of   probiotic      bacteria:3          Nebraska      Cultures   of

California, Inc. and Jeneil Biotech, Inc.                       Nebraska Cultures is

insured by Evanston Insurance Company.                         Jeneil is insured by

Netherlands Insurance Company.                   For simplicity I will refer to
the insurance policies simply as "Nebraska Cultures' policy" and

"Jeneil's       policy,"           or,    collectively,         as    "the     insurance

policies."


       1
       Grams v. Milk Prods., Inc., 2005 WI 112, ¶57,                                    283
Wis. 2d 511, 699 N.W.2d 167 (Abrahamson, C.J., dissenting).
       2
       1325 N. Van Buren, LLC v. T-3 Grp., Ltd., 2006 WI 94, ¶69,
293 Wis. 2d 410, 716 N.W.2d 822 (Bradley, J., dissenting).
       3
       Probiotics are bacteria and yeasts with beneficial effects
on health, particularly digestion.


                                             1
                                                       No.    2013AP613 & 2013AP687.ssa


       ¶91    The insureds, Nebraska Cultures and Jeneil, contracted

with a third party, Nutritional Manufacturing, to supply one

type of probiotic bacteria, Lactobacillus rhamnosus A (LRA) for

incorporation into probiotic tablets.                      After the bacteria was

incorporated      into    tablets      by       Nutritional     Manufacturing,      the

tablets were packaged and sold to a retailer by Pharmacal.                          The

retailer to whom Pharmacal sold the packaged tablets discovered

the     tablets     contained         a      different       probiotic      bacteria,

Lactobacillus acidophilus (LA).                    As a result, the mislabeled

tablets were withdrawn from the market and destroyed (with their

packaging).

       ¶92    Pharmacal       filed   suit       against   Nebraska    Cultures     and

Jeneil.       Evanston Insurance Company and Netherlands Insurance

Company sought to stay and bifurcate the proceedings.                              They

asserted that no coverage existed under the insurance policies

because the incorporation of the wrong probiotic ingredient into

Pharmacal's probiotic tablets was not "property damage" caused

by an "occurrence," and that even if it were, certain exclusions
negated coverage.         The majority opinion adopts the position of

the two insurance companies.

       ¶93    I conclude that the court of appeals' interpretation

of    the    insurance    policies        (an    interpretation      that   does    not

import       elements    of     the   economic        loss     doctrine)    is     more

persuasive than that of the majority opinion.                       As a result, I

would affirm the decision of the court of appeals.

       ¶94    One of my chief concerns with the majority opinion is
its incorporation of the "integrated system" analysis derived

                                             2
                                              No.   2013AP613 & 2013AP687.ssa


from the tort economic loss doctrine into the interpretation of

insurance policies in Wisconsin.4         The economic loss doctrine is

a remedies principle that bars recovery in tort for economic

losses stemming from, among other things, a product's failure to

perform up to expectations.        See Am. Family Mut. Ins. Co. v. Am.

Girl, Inc., 2004 WI 2, ¶¶34-35, 268 Wis. 2d 16, 673 N.W.2d 65

(citing   Wausau    Tile,   Inc.     v.   Cnty.     Concrete   Corp.,    226

Wis. 2d 235, 245-46, 593 N.W.2d 445 (1999)).

    ¶95   The majority opinion applies an "integrated system"

analysis derived from the economic loss doctrine as explained in

Wausau Tile, Inc. v. County Concrete Corp., 226 Wis. 2d 235,

250-52, 593 N.W.2d 445 (1999), a tort liability case (not a case

interpreting   an   insurance   policy),    to    the   interpretation    of

insurance policies.     Based on its "integrated system" analysis,


    4
       Although California law may have a role in the instant
case, I question the majority opinion's application of the
"grouping-of-contacts" choice of law analysis.       The only
contacts that the majority opinion notes are that the
Netherlands policy was issued to Jeneil in Wisconsin and the
Evanston policy was issued to Nebraska Cultures in California.
Majority op., ¶16. The majority opinion does not analyze other
contacts that may be relevant.

     The majority opinion's discussion of choice of law should
not be read as a complete or exhaustive application of
Wisconsin's choice of law rules; the majority opinion is
cursory.   See Drinkwater v. Am. Family Mut. Ins. Co., 2006 WI
56, ¶¶32-64, 290 Wis. 2d 642, 714 N.W.2d 568 (reviewing the
"checkered past" of Wisconsin's choice of law jurisprudence and
discussing the principles that drive choice of law analyses in
Wisconsin).

     In any event, the majority           opinion's     interpretation    of
California law is suspect.


                                     3
                                                                 No.    2013AP613 & 2013AP687.ssa


rather than on the words of the policies, the majority opinion

concludes    there     is       no       coverage        under       the   insurance        policies

"because     the     incorporation              of       a    defective        ingredient         into

the . . . tablets        did         not      damage         other     property      and    did   not

result in loss of use of property."5

     ¶96     I write separately to make two points.

     ¶97     First, reading elements of the economic loss doctrine

in tort law into the interpretation of insurance policies is

unwise and contrary to this court's precedent.                                      As this court

has previously stated:                   "The [economic loss] doctrine does not

determine     insurance          coverage,              which        turns     on     the     policy

language."     Am. Girl, 268 Wis. 2d 16, ¶6 (emphasis added).

     ¶98     Second,        I        agree          with       the      court       of      appeals'

interpretation of the text of the insurance policies without

incorporating elements of the economic loss doctrine.

     ¶99     Under     the       text          of       the     insurance       policies,         the

incorporation of the wrong probiotic ingredient in Pharmacal's

probiotic     supplements             was      "property             damage"    caused       by    an
"occurrence,"      and   none            of   the       insurance       policies'        exclusions

negate coverage.

     ¶100 Accordingly,               I     would        affirm       the   court     of     appeals'

detailed and well-reasoned decision and hold that the insurance

policies provide coverage.

                                                    I




     5
         Majority op., ¶3.


                                                    4
                                                           No.    2013AP613 & 2013AP687.ssa


     ¶101 The language of a contract determines the rights and

responsibilities of the parties to the contract.

     ¶102 The      goal    of     a    court      in    interpreting        an   insurance

policy,     a    contract,      is     "to       determine        and    carry     out    the

intentions of the parties as expressed by the language of the

insurance policy."6

     ¶103 "Insurance coverage depends upon the policy language,

not the theory of liability."                    1325 N. Van Buren, LLC v. T-3

Grp., Ltd., 2006 WI 94, ¶59, 293 Wis. 2d 410, 716 N.W.2d 822;

see also Am. Girl, 268 Wis. 2d 16, ¶¶6, 35.

     ¶104 The majority opinion's analysis all but ignores this

principle,       beginning      not     by   analyzing           the    language    of    the

insurance       policies——which         define      both      "property      damage"      and

"occurrence"——but         by    analyzing          whether        any    such      "property

damage" was damage to "other property."7

     ¶105 This      focus       on     damage      to    "other        property"     by   the

majority    opinion       is    derived      not       from      the    language    of    the

insurance policies (which do not refer to "other property") but
rather    from    tort    cases       applying     the     economic       loss   doctrine.

These economic loss cases refer to damage to "other property."

     ¶106 The economic loss cases state that the doctrine does

not bar recovery in tort for "a product purchaser's claims of


     6
       Day v. Allstate Indem. Co., 2011 WI 24, ¶27, 332
Wis. 2d 571, 798 N.W.2d 199 (citing Folkman v. Quamme, 2003 WI
116, ¶12, 264 Wis. 2d 617, 665 N.W.2d 857).
     7
       Majority op., ¶¶24-26. Wisconsin case law interprets and
applies these words in insurance policies.


                                             5
                                                             No.   2013AP613 & 2013AP687.ssa


personal injury or damage to property other than the product

itself."8

       ¶107 The        "other      than    the     product         itself"     concept    is

addressed       in   Wausau       Tile.     In     that      case,    the    economic    loss

doctrine was used to bar tort claims stemming from the expansion

and cracking of concrete paving blocks because the damage was

caused by the incorporation of defective aggregate and concrete

into the paving blocks, an "integrated system."9                                  The paving

blocks were an "integrated system" because the components of the

paving blocks were integrated into a finished product and could

not be separated from the finished product.10

       ¶108 The      majority       opinion       in   the    instant       insurance    case

states that the "integrated system" analysis in Wausau Tile, a

tort       liability    case,      "is    necessary       when       evaluating     coverage

under a CGL policy because we must decide whether the product is

to   be      treated    as    a    unified       whole       or    whether    a    defective

component can be separated out such that the claimed damage




       8
       Wausau  Tile,   Inc.   v.   Cnty.  Concrete  Corp.,  226
Wis. 2d 235, 247, 593 N.W.2d 445 (1999) (citations omitted)
(emphasis added).   In other words, if a defective component of
an integrated system causes damage to that system, that damage
is not compensable in tort.     Wausau Tile, 226 Wis. 2d at 249
("Damage by a defective component of an integrated system to
either the system as a whole or other system components is not
damage to 'other property' which precludes the application of
the economic loss doctrine.") (citations omitted).
       9
            Wausau Tile, 226 Wis. 2d at 249-253.
       10
            Wausau Tile, 226 Wis. 2d at 251.


                                              6
                                                       No.   2013AP613 & 2013AP687.ssa


constitutes       damage      to    property      other      than       the       defective

component itself."11

      ¶109 Applying an "integrated system" analysis, the majority

opinion concludes that the tablets were an "integrated system"

because     the     wrong     probiotic        bacteria,        like    the       defective

aggregate in Wausau Tile, was integrated into a finished product

and could not be separated out after integration.12                       As a result,

the   majority      opinion    concludes        that     there    was     no      "property

damage" in the instant case.13

      ¶110 The      majority       opinion,     however,        ignores       a    critical

distinction between Wausau Tile and the instant case.

      ¶111 Wausau Tile was a tort liability case applying the

economic     loss    doctrine.        It   was     not     an    insurance         coverage

dispute.      Although an insurance policy in Wausau Tile covered

"property damage" arising from an "occurrence," the Wausau Tile

court was not addressing insurance issues; it did not decide

whether the insurance policy in Wausau Tile provided coverage.14

      ¶112 The      majority       opinion       treats      Wausau       Tile      as   an
insurance policy case and reads the economic loss doctrine into

the interpretation of insurance policy language.                           Wausau Tile



      11
           Majority op., ¶28.
      12
           See majority op., ¶¶34-35.
      13
           See majority op., ¶35.
      14
       Wausau Tile, 226 Wis. 2d at 268 n.19 ("[I]t is not
necessary for us to decide precisely which property damage is
covered under the policy . . . .").


                                           7
                                                     No.    2013AP613 & 2013AP687.ssa


does not compel the majority opinion's unwise and unprecedented

approach.

     ¶113 Under the majority opinion's approach, the first step

in evaluating a claim for "property damage"                        arising from an

"occurrence" (at least when the "property damage" is caused by a

defective    product    or    component)       is    an     "integrated        system"

analysis, not an interpretation of the language of the policies.

     ¶114 By conducting an "integrated system" analysis first,

without regard to the underlying policy language, the majority

opinion    undercuts    precedent.          This    court    has    held     that    the

language    of    the   policy,   not        the    economic        loss     doctrine,

determines insurance coverage.15

     ¶115 For example, in American Family Mutual Insurance Co.

v. American Girl, Inc., 2004 WI 2, ¶¶6, 35-36, 268 Wis. 2d 16,

673 N.W.2d 65, this court held that even if "the economic loss

doctrine    may   indeed     [have]   preclude[d]           tort    recovery,"       the

economic loss doctrine "does not determine whether an insurance

policy covers a claim, which depends instead upon the policy
language."16

     ¶116 The     majority     opinion       acknowledges          our     holding    in

American Girl and states that "the economic loss doctrine does


     15
       Am. Family Mut. Ins. Co. v. Am. Girl, Inc., 2004 WI 2,
¶¶6, 35, 268 Wis. 2d 16, 673 N.W.2d 65.
     16
       This court reaffirmed American Girl's approach in 1325 N.
Van Buren, LLC v. T-3 Grp., Ltd., 2006 WI 94, ¶59, 293
Wis. 2d 410, 716 N.W.2d 822, noting that "although the economic
loss doctrine may limit a party to contract rather than tort
remedies, it does not determine insurance coverage."


                                        8
                                                      No.   2013AP613 & 2013AP687.ssa


not control a coverage dispute."17                Nonetheless, the majority

opinion concludes that "the court of appeals did not perceive

the importance of an integrated system analysis when deciding

whether claimed damage arose from physical injury to tangible

property other than to the LA."18

      ¶117 But       how   can   an    "integrated          system"   analysis     be

important       to   resolving   whether      there     was    "property     damage"

caused     by   an   "occurrence"     under    insurance       policies    when    the

insurance policies define these words and do                      not invoke the

economic loss doctrine or integrated system rule?

      ¶118 The majority opinion concludes that the importance of

the "integrated system" analysis stems not from the language of

the   insurance      policies,   but    from    the     risks     intended    to    be

insured by a CGL policy.19             Unlike a performance bond, which

insures against the risk another party to a contract will fail

to perform their obligations, the majority opinion states that a

CGL policy is intended to insure against "'the risk that the

insured's goods, products, or work will cause bodily injury or
damage to property other than the product or the completed work

of the insured.'"20


      17
           Majority op., ¶32.
      18
           Majority op., ¶32.
      19
           Majority op., ¶¶25-26 & n.8.
      20
       Majority op., ¶26          (quoting Vogel v. Russo, 2000 WI 85,
¶17, 236 Wis. 2d 504, 613        N.W.2d 177, abrogated in part on other
grounds by Ins. Co. of N.        Am. v. Cease Elec., Inc., 2004 WI 139,
¶25 n.6, 276 Wis. 2d 361,        688 N.W.2d 462).


                                         9
                                                    No.    2013AP613 & 2013AP687.ssa


      ¶119 I    agree,     however,     with   Professor         Ellen    S.   Pryor's

rejection of this argument in her article entitled The Economic

Loss Rule and Liability Insurance, 48 Ariz. L. Rev. 905 (2006).

As Professor Pryor points out, insurers have done a "poor job of

implementing    the    economic    loss      rule   through       general      insuring

language,"     and   the   general    language      of    CGL    policies      "poorly

expresses" the differences between CGL policies and performance

bonds.21

      ¶120 In short, the majority opinion ignores the language of

the   insurance      policies,    our    accepted        rules    of     interpreting

insurance policies, and Wisconsin precedent.

                                        II




      21
       See Ellen S. Pryor, The Economic Loss Rule and Liability
Insurance, 48 Ariz. L. Rev. 905, 906, 920 (2006).

     The application of the economic loss doctrine to insurance
policies is a developing issue.   See, e.g., Ralph C. Anzivino,
The Economic Loss Doctrine: Distinguishing Economic Loss from
Non-Economic Loss, 91 Marq. L. Rev. 1081, 1116 (2008) (arguing
for adopting the integrated system rule in insurance policy
interpretation).

     See also Restatement (Third) of Torts: Liability for
Economic Harm § 6 cmt. c (Tentative Draft No. 2, 2014) (stating
that "[n]o tort liability is recognized when a product fails to
perform or causes damage to itself in a manner that produces
pure economic loss," but implying that individuals may insure
against such losses).

     For issues involving liability insurance, see the American
Law Institute's current project on a Restatement of Liability
Insurance.    As far as I can determine, the distributed
discussion drafts on this project do not address the economic
loss doctrine, but other drafts might.


                                        10
                                                            No.    2013AP613 & 2013AP687.ssa


    ¶121 I turn now to the text of the insurance policies——

"property          damage,"          "occurrence,"       and            exclusions——without

importing elements of the economic loss doctrine.

    ¶122 The majority opinion acknowledges that in interpreting

an insurance policy, "[t]he reasonable expectations of coverage

of an insured should be furthered by the interpretation given."

Frost    ex    rel.       Anderson     v.   Whitbeck,        2002       WI   129,     ¶20,    257

Wis. 2d 80, 654 N.W.2d 225.                  The majority opinion never applies

this rule.         Wouldn't an objectively reasonable insured conclude

it had insurance coverage in the instant case?

    ¶123 I agree with the court of appeals' interpretation of

the insurance policies, and, like the court of appeals, I would

hold that coverage exists.

    ¶124 Both insurance policies extend coverage for "property

damage"       caused      by    an   "occurrence."22           "Property        damage"       and

"occurrence"        are        commonly     used    terms     in        commercial     general

liability policies, and the insurance policies contain similar

definitions         for     both      terms.        As   I        noted      above,    neither
definition         refers       to   "other     property"          or     incorporates        the

economic loss doctrine.

    ¶125 I agree with the court of appeals' decision that "[a]

product       is    physically         injured      by   the       incorporation         of    a




    22
          Majority op., ¶¶23, 57.


                                               11
                                                 No.    2013AP613 & 2013AP687.ssa


defective, faulty, or inadequate part that renders the other

components or the whole unusable."23

     ¶126 In     the   instant    case,   by     incorporating       the     wrong

probiotic ingredient, the tablets were physically altered in a

material way——the correct ingredients were intermingled with the

wrong probiotic——and that alteration rendered the tablets, other

ingredients and all, unusable.24

     ¶127 This court has not addressed whether the incorporation

of a defective, faulty, or inadequate part that renders the

whole unusable constitutes "property damage."                  Decisions from

other     jurisdictions   are   instructive.25         The   court   of    appeals

correctly turns to cases from other jurisdictions to support its

conclusion.

     ¶128 For example, the court of appeals cited National Union

Fire Insurance Co. of Pittsburgh v. Terra Industries, Inc., 346

F.3d 1160 (8th Cir. 2003), and Shade Foods, Inc. v. Innovative

Products Sales & Marketing, Inc., 78 Cal. App. 4th 847, 865 (Ct.

App. 2000).

     23
       Wis. Pharmacal Co. LLC v. Neb. Cultures of Cal., Inc.,
2014 WI App 111, ¶20, 358 Wis. 2d 673, 856 N.W.2d 505 (emphasis
omitted).
     24
       "Physical injury to tangible property" refers to "'some
sort of physical damage' to property, such as 'an alteration in
appearance, shape, color, or in other material dimension.'"
Gen. Cas. Co. of Wis. v. Rainbow Insulators, Inc., No.
2010AP347, unpublished slip op., ¶14 (Wis. Ct. App. Mar. 31,
2011) (quoting Wis. Label Corp. v. Northbrook Prop. & Cas. Ins.
Co., 2000 WI 26, ¶31, 233 Wis. 2d 314, 607 N.W.2d 314; Travelers
Ins. Co. v. Eljer Mfg., Inc., 757 N.E.2d 481, 502 (Ill. 2001)).
     25
          See Wis. Pharmacal, 358 Wis. 2d 673, ¶20.


                                     12
                                                          No.   2013AP613 & 2013AP687.ssa


       ¶129 In     National       Union    Fire,    the    federal      Eighth     Circuit

Court       of   Appeals     addressed      whether,        under       Iowa    law,      the

incorporation         of   adulterated       carbon       dioxide    into       carbonated

beverages was "property damage" caused by an "occurrence."                                The

federal      court,    relying      on    cases     involving       other      adulterated

products,        concluded    that       "the    incorporation       of     contaminated

carbon       dioxide       into     consumer        beverages        constitutes           an

'occurrence' resulting in 'property damage' . . . ."26

       ¶130 Similarly,       in     Shade       Foods,    the    California       Court    of

Appeal concluded that the incorporation of almonds containing

wood splinters into nut clusters for cereal was "physical injury

to tangible property . . . ."27                 The Shade Foods court determined

that    "the     presence    of     wood    splinters       in    the     diced    roasted

almonds caused property damage to the nut clusters and cereal

products in which the almonds were incorporated."28

       ¶131 I am persuaded by the court of appeals' analysis of

these and other cases that a product is physically injured "by

the incorporation of a defective, faulty, or inadequate part
that renders the other components or the whole unusable."29

       26
       Nat'l Union Fire Ins. Co. v. Terra Indus., Inc., 346
F.3d 1160, 1165 (8th Cir. 2003) (collecting cases).
       27
       Shade Foods, Inc. v. Innovative Prods. Sales & Mktg.,
Inc., 78 Cal. App. 4th 847, 865 (Ct. App. 2000).
       28
            Shade Foods, 78 Cal. App. 4th at 866.
       29
       Wis. Pharmacal, 358 Wis. 2d 673, ¶20 (emphasis omitted);
see also Aetna Cas. & Sur. Co. v. M&S Indus., Inc., 827 P.2d
321, 326 (Wash. Ct. App. 1992); Zurich Am. Ins. Co. v. Cutrale
Citrus Juices USA, Inc., No. 5:00-CV-149-OC-10GRJ, 2002 WL
1433728, at *3 (M.D. Fla. Feb. 11, 2002).


                                            13
                                                           No.   2013AP613 & 2013AP687.ssa


       ¶132 I turn next to whether the physical injury in the

instant case was caused by an "occurrence."                            I agree with the

court of appeals and conclude that there was an "occurrence."

       ¶133 Both policies define an "occurrence" as "an accident,

including continuous or repeated exposure to substantially the

same general harmful conditions."30

       ¶134 An "accident" is not defined in the policies, but this

court has defined an "accident" within an insurance policy as

"an   event       or       condition     occurring    by   chance       or     arising   from

unknown or remote causes."31

       ¶135 In         Western       Casualty    &    Surety     Co.    v.     Budrus,    112

Wis. 2d 348, 352-53, 332 N.W.2d 837 (Ct. App. 1983), the court

of    appeals      held       that     there    was   an   "occurrence"         within   the

meaning      of        a    CGL    policy      when   a    party       negligently       sold

incorrectly        tagged         seed   to    another.        The     court    of   appeals

concluded that "the negligent act of selling the mistagged seed,

which caused the damage" was an "occurrence" within the meaning

of the policy.
       ¶136 I agree with the court of appeals in the instant case

that, like providing the wrong seed in Budrus, providing the

wrong probiotic bacteria was an "occurrence."32




       30
            Majority op., ¶¶51, 69.
       31
       Am. Girl, 268 Wis. 2d 16, ¶37 (quoting Webster's Third
New International Dictionary of the English Language 11 (2002)).
       32
            Wis. Pharmacal, 358 Wis. 2d 673, ¶26.


                                                14
                                                       No.   2013AP613 & 2013AP687.ssa


      ¶137 The majority opinion concludes that under California

law "Jeneil's provision of a defective ingredient may have been

occasioned by negligence; however, Jeneil deliberately supplied

the ingredient to Nebraska Cultures, which, in turn, supplied

the ingredient to Nutritional Manufacturing.                       Moreover, Jeneil

intended the ingredient to be incorporated into the tablets.

Given the deliberate nature of these actions, the provision of a

defective      ingredient         cannot        be    said    to     constitute         an

'occurrence' under California law."33

      ¶138 The majority opinion is obviously erroneous in this

respect.       An    insured's      intentional        conduct     that    results      in

unintended consequences can be an "accident" under an insurance

policy.     As Professor Pryor explains, "[i]f the insured intended

the act that caused the injury, is this enough to take the claim

outside the definition of accident?                   The answer is universally,

and   properly,      no.     To     read   the       definition     of    accident      so

narrowly     would    exclude     all   but      inadvertent       acts,       and   would

exclude much of the realm of negligent acts causing personal
injury."34

      ¶139 Finally,        the    majority      concludes     that       the   policies'

exclusions for "impaired property" negate coverage.35

      ¶140 Jeneil's        policy    excludes        coverage      for    "'[p]roperty

damage' to 'impaired property' or property that has not been

      33
           Majority op., ¶73.
      34
           Pryor, supra note 21, at 915-16.
      35
           Majority op., ¶77.


                                           15
                                               No.   2013AP613 & 2013AP687.ssa


physically    injured,    arising    out    of,"     among    other     things,

deficiencies in "your product" or "your work" or the failure to

perform a contract.36

     ¶141 "Impaired      property"   is    defined    in     Jeneil's    policy

(with emphasis added) as follows:

     8. "Impaired property" means tangible property, other
     than "your product" or "your work" that cannot be used
     or less useful because:

            a. It incorporates "your product" or "your work"
            that is known or thought to be defective,
            deficient, inadequate or dangerous; or

            b. You have failed to fulfill the terms of a
            contract or agreement;

     if such property can be restored to use by:

            a. The repair, replacement, adjustment or removal
            of "your product" or "your work"; or

            b. Your fulfilling the terms of the contract or
            agreement.
     ¶142 The majority opinion's conclusion that this exclusion

negates coverage rests on its erroneous conclusion (based on its

application of the integrated system rule derived from the tort

economic loss doctrine) that there was no physical injury to

tangible property in the instant case.37

     ¶143 I agree, however, with the court of appeals that this

exclusion is inapplicable.      "A product is physically injured by




     36
          Majority op., ¶78.
     37
          Majority op., ¶80.


                                     16
                                                    No.   2013AP613 & 2013AP687.ssa


the incorporation of a defective, faulty, or inadequate part

that renders the other components or the whole unusable."38

                                     * * * *

     ¶144 I       disagree    with   the    majority      opinion's   unwise    and

unprecedented application of the "integrated system" analysis

derived     from     the      tort   economic       loss     doctrine      to   an

interpretation of insurance policies.                  The (often incoherent)

"Blob" of the economic loss doctrine should not be read into

insurance    policy    interpretation.          Instead,     the   court   should

follow its prior decisions holding that "[t]he [economic loss]

doctrine does not determine insurance coverage, which turns on

the policy language."         Am. Girl, 268 Wis. 2d 16, ¶6.

     ¶145 Because I conclude, as did the court of appeals, after

analyzing the policy language without importing principles from

the economic loss doctrine, that there was "property damage"

caused by an "occurrence" in the instant case and that none of

the policies' exclusions negates coverage, I would affirm the

decision of the court of appeals.
     ¶146 Finally, I add an additional note about the majority

opinion.

     ¶147 The majority opinion states that "ANNETTE KINGSLAND

ZIEGLER, J. and REBECCA G. BRADLEY, J., did not participate."

Justice Annette Kingsland Ziegler advised the parties and the

justices     of     this     court   that     she    withdrew      from    further




     38
          Wis. Pharmacal, 358 Wis. 2d 673, ¶20.


                                       17
                                                  No.       2013AP613 & 2013AP687.ssa


participation.39     Recusal of a justice is a significant issue for

the parties and this court.         Why does the majority opinion not

state that Justice Ziegler withdrew from further participation?

     ¶148 For      the   reasons   set       forth,     I    dissent    and   write

separately.

     ¶149 I   am    authorized     to    state    that        Justice   ANN   WALSH

BRADLEY joins this opinion.




     39
       See September 21, 2015 Letter from Justice Annette K.
Ziegler to the parties and the justices filed in the
correspondence file of the instant case maintained by the Clerk
of the Supreme Court:      "I am writing to advise you of my
decision to withdraw from further participation in this case."


                                        18
    No.   2013AP613 & 2013AP687.ssa




1